Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of Claims
Claims 1-3, 5-17 and 20-26 are currently pending in this application.
Claims 4, 18 and 19 have been cancelled.

Response to Amendments
The applicant independent claim 1 with features “a garment that is a representation of pattern geometry via relations between its elements, constraints and set of parameters created by the computer platform”. 
The applicant amended claims 1-17 and 20-26 to recite “A/The system” and the rejection of the claims under 35 USC 101 program per se have been withdrawn.
The applicant canceled claim 4 and the objection to the claim has been withdrawn.
The applicant amended claims 13 and 20-22 to correct the informalities as indicated in the previous Office Action and the objections have been withdrawn.

Claim Objections
Claim 3 is objected to due to minor informalities:
a).	Claim 3 lines 1-2: “multi-user multi- level” shall be “multi-user multi-level”.
Correction is required.

Claim Rejection - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 2 recites the limitation “said cloud-based onlineplatform” in lines 1-2 of the claim and it is understood as “said cloud-based online platform”.  It is not clear that this “said cloud-based online platform” is same as the “platform” recited in claim 1.  As the “cloud-based online platform” is cited first in claim 2, there is insufficient antecedent basis of the limitation in the claim.
Claim 5 recites the limitation “said parametric and anthropometric pattern algorithm” in lines 1-2 of the claim.  The limitation is not present in claim 1 and there is insufficient antecedent basis of the limitation in the claim.
Claim 6 recites the limitation “said design element” in line 1 of the claim.  The limitation is not present in claim 1 and there is insufficient antecedent basis of the limitation in the claim.
Corrections are required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-9, 11-15 and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Dutt et al. (2017/0004567) in view of Swab (6,564,118) and further in view of Tatourian et al. (2016/0271882), CLO (Youtube video, “CLO Live Demo”, streamed live on March 2, 2016. https://www.youtube.com/watch?v=DmkSd_eQuo8) and Gardner et al. (6,907,310).

Regarding claim 1, Dutt teaches a system for one-step apparel and accessories design (e.g., The inventive system includes elements and processes that may be used to generate realistic images and behavior of a user's digital facsimile and associated clothing and/or accessories under different environmental viewing conditions (such as lighting, shading, etc.).  Dutt: Abstract L.6-10, comprising: 
a computer platform (e.g., Embodiments of the invention may take the form of a hardware implemented embodiment, a software implemented embodiment, or an embodiment combining software and hardware aspects. Dutt: [0058] L.3-6. In some embodiments, one or more of the operations, functions, processes, or methods described herein may be implemented by one or more suitable processing elements (such as a processor, microprocessor, CPU, controller, etc.) that is part of a client device, server, network element, or other form of computing or data processing device/platform and that is programmed with a set of executable instructions (e.g., software instructions), where the instructions may be stored in a suitable data storage element.  Dutt: [0058] L.7-15) having 
a platform software with a multi-user (e.g., a variety of clients 102 incorporating and/or incorporated into a variety of computing devices may communicate with a server 120 hosting a web-page or application through one or more networks 114.  For example, a client may incorporate and/or be incorporated into a client application (e.g., software) implemented at least in part by one or more of the computing devices.  Examples of suitable computing devices include personal computers, server computers 104, desktop computers 106, laptop computers 108, notebook computers, tablet computers or personal digital assistants (PDAs) 110, smart phones 112, cell phones, and consumer electronic devices incorporating one or more computing device components, such as one or more electronic processors, microprocessors, central processing units (CPU), or controllers.  Dutt: [0093] L.4-18) multi-level access (e.g., Service Platform 130 may include a User Login and Authentication Module 132, which may be configured to accept one or more user inputs/credentials and in return authenticate a user and permit them to access the services and functionality of the platform 130. Dutt: [0099] L.1-5.  Based at least in part on the information provided by the user (either contemporaneously, or during a previous session), Service Platform 130 may utilize one or more "models" of a person and/or a garment or accessory in order to generate a visualization of the user wearing one or more items.  This may be accomplished by use of one or more "models" that are associated with Visualization Engine/Models module 134.  Visualization Engine/Models module 134 may include software instructions that, when executed by a suitable processing element, are used to generate 2 or 3 dimensional representations of the user (with suitable customization or personalization, such as for hair color, hair style, body type, skin tone, makeup, age, etc.), of a specific garment (based on considerations of fabric type, garment style, stitching, fabric reflectivity, fabric movement or appearance under different environmental conditions (such as lighting, wind, shadowing, etc.)), or of a specific accessory (based on considerations of structure, material, reflectivity, etc.).  Dutt: [0100]. Digital facsimile and Data Storage module 136 may be used to provide data storage of and access to the digital facsimile and related data for a user, as well as for data related to specific items of clothing or accessories (which in some cases may have been customized or personalized for that user).  By associating the digital facsimile and other data with a specific user, that information may be shared with others at the user's direction (such as personal shoppers, designers, manufacturers, other retailers, etc.) and may also be used for other sessions in which the user wishes to visualize the same or a different item.  Dutt: [0102]) to exposed functionality of interactive three-dimensional (3D) fashion design (e.g., a user may interact with the inventive service platform in order to select a garment or accessory to be viewed, Dutt: [0112] L.4-6;  adjust certain parameters of the garment or accessory, Dutt: [0112] L.8), product visualization (e.g., view a generated visualization of themselves wearing the garment or accessory, Dutt: [0112] L.6-7) configured as a web service demonstration of a finished sewn product of a person's figure (e.g., 12.  Once the user has decided that the combined digital facsimile and garment visualization is acceptable, the user may send a link to the session to others they wish to view it and/or the user may view the garment and/or the digital facsimile wearing the garment in a virtual reality environment (as suggested by step or stage 426); Dutt: [0126].  A user can customize the digital facsimile/facsimile with their face by providing image, headshots, etc. Dutt: [0132].  see 1_6 below), made-to-measure pattern drafting (e.g., Creating and implementing a secondary market for leasing out garment patterns to manufacturers; Dutt: [0079].  See 1_1 below) and commercialization (e.g., if desired, select the garment or accessory for purchase or for the storage of its parameters and/or visualization. Dutt: [0112] L.8-10), the platform software having:
a catalog with a plurality of apparel designs (e.g., an electronic commerce platform operated for the benefit of a source of a plurality of items of apparel, wherein the electronic commerce platform includes elements configured to: generate a user interface for use by the shopper, the user interface including a selectable element which, when selected or activated, initiates a process coupling the electronic commerce platform to a visualization service platform; and provide access to an electronic catalog or other set of data describing the plurality of items of apparel; Dutt: [0015]-[0017]. FIG. 2 is a diagram illustrating a possible system architecture that may be used to implement an embodiment of the inventive system and methods.  As shown in the figure, a Service Platform 202 may be coupled to multiple Retailers 203 (with an associated set of Users), and may utilize one or more databases (elements 204, 205, and 206) that contain data and information regarding user's profiles and Digital facsimiles (204), Garments (205), and Fabrics (206).  The databases may contain information and data used to determine the parameters used in computational models for the purpose of characterizing and visualizing people, garments, and fabrics.  The computational models may incorporate data regarding, and representations of, the fabrics or materials used in a garment and the behavior and appearance of the garment under different environmental or movement conditions.  Dutt: [0104] and Fig. 2; reproduced below for reference. 

    PNG
    media_image1.png
    671
    891
    media_image1.png
    Greyscale

It can be seen from Fig. 2 that the database Garment DB 205 includes catalog from different retailers with different garment designs. The garment designer (or a retailer or other party) may assemble/define/design the garment using a CAD based tool, which includes information about the size, material, and color.  A 3D representation is created and stored in a standard format (e.g., wavefront .obj files).  The fabric may be modeled using an algorithm that can assign properties to the fabric to give it the appearance and behavior of a range of realistic materials (silk, cotton, linen, etc.).  The fabric model is applied to the virtual garment so that it has the look and expected behavior of the real counterpart.  Dutt: [0335] L.1-10);
a kit with a plurality of patterns associated with the plurality of apparel designs (see 1_2 below); and 
a pattern with an element geometry of a user size (see 1_3 below), the pattern is [[a ]]an abstract elastic grid (e.g., Enabling independent designers to create garments and garment patterns using libraries of materials that have been stored.  Dutt: [0076] L.1-3.  The twist or response to torque of a material/fabric may be obtained by marking grid points on the material/fabric, and measuring the strain on the material as it is twisted.  In addition, the scanner may be used to measure the torque needed to produce a given twist (e.g., as expressed in terms of angular displacement, as in a torsion balance).  When the material under application of a "twist" goes slack, the scanner can measure a wrinkle or wrinkles in the material (for example, linen). Dutt: [0167] L.5-14.  Material Stress & Strain System (MS3)—by pulling and tugging the material, it is possible to gauge the “elasticity” of the fabric—the force pulling against the fabric and resistance of the fabric against that force. The inventive scanner may perform this evaluation in the X, Y, and Z directions, resulting in data to populate a second order tensor field.  Dutt: [0174] L.1-7.  Therefore, the elasticity is cannot be seen and yet the pulling and tugging of the material can be performed.  Thus, the elasticity of the material/fabrics used to create the patterns is abstract.  See 1_3 and 1_6 below for pattern);
a garment that is a representation of pattern geometry via relations between its elements, constraints and set of parameters created by the computer platform (see 1_7 below);
wherein a product is created with selection of the plurality of apparel design, selection of the plurality of patterns, and an input of the element geometry (see 1_4 below); and 
wherein the product is displayed via the computer platform (see 1_5 below).
While Dutt does not explicitly teach, Swab teaches: 
(1_1) made-to-measure pattern drafting (e.g., Pattern drafting data 32 for drafting a pattern of a garment includes a list of body dimensions 33, a set of drafting commands 34, a set of body dimension limits 35, and a set of individualized styling features 41.  The list of body dimensions 33 includes those critical body measurements 38 without which the construction of a customized pattern would be impossible.  Examples of critical body measurements are the waistline for a pair of trousers, shoulder widths for a jacket, etc. The consumer must supply the critical measurements 38.  The list of body dimensions 33 also includes those preferred body measurements 39 which make a pattern more individualized.  Examples of preferred body measurements are length of a sleeve or a skirt, which can be varied by the consumer for each garment.  The preferred body measurements 39 may be supplied from design data 31 using target population standards if the consumer chooses not to supply the measurements.  The individualized styling features 41 may include, for example, variations from the standard garment design, such as three-quarter sleeves rather than short sleeves. Swab: c.4 L.27-46.  The drafting command 34 is a set of sequential commands used to draft a reference pattern of the garment.  As is typical in the pattern industry, after a garment design is made, an experienced pattern maker constructs a reference pattern using a set of body measurements of the target population and the assistance of a conventional apparel CAD (computer assist design) software program.  The commands performed on the reference pattern are sequentially stored in memory as the drafting commands 34.  The executed drafting commands 34 thus stored can be reproduced using different sets of body measurements in the same sequence as performed on the reference pattern to produce target patterns of various sizes.  Swab: c.4 L.47-58);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Swab into the teaching of Dutt so that target patterns of various sizes can be produced with different sets of body measurements.
While the combined teaching of Dutt and Swab does not explicitly teach, Tatourian teaches:
(1_2). a kit with a plurality of patterns associated with the plurality of apparel designs (e.g., In various embodiments, a user agent 110 may have stored therein or accessible thereto a plurality of 3D patterns associated with a plurality of apparel items.  In various embodiments, one or both of the apparel items and the 3D patterns corresponding thereto may be accessible by the user agent 110 through the matching agent 120.  In some embodiments, the user agent 110 may communicate with the retailer system 125 and/or the manufacturer system 130 to obtain one or more 3D patterns.  Tatourian: [0021] L.3-11. Another object of the present invention is to enable customers to select apparel designs from a design database, or combine style features of different designs to create a personalized design and have a clothing pattern drafted for the selected design.  Swab: c.2 L.1-5);
(1_3). a pattern with an element geometry of a user size (e.g., In embodiments, a 3D pattern may define characteristics of an artifact 104, such as shape, size, measurements, tactile feeling (e.g., rigidity and/or coarseness), and/or other characteristics. Tatourian: [0023] L.1-4. In various embodiments, the user agent 110 may determine one or more locations at which one or more components associated with simulation of the apparel items are to be disposed. The one or more locations on the artifact 104 may be stored values and/or reflected in the 3D pattern. Examples of components include sensors and/or actuators, such as an actuator to cause the artifact 104 to adjust shape, a sensor to detect one or more positions of the artifact 104 relative to a user 102, … Tatourian: [0024].  In other embodiments, the user agent 110 may cause other adjustments and/or modifications to the artifact 104 and/or may cause another artifact to be printed through the 3D printer 106 to in response to input from the user 102 (e.g., input of a size, shape, color, pattern, accessories, and the like). Tatourian: [0029] L.5-10);
(1_4). a product is created with selection of the plurality of apparel design, selection of the plurality of patterns, and an input of the element geometry (e.g., In various embodiments, a user agent 110 may have stored therein or accessible thereto a plurality of 3D patterns associated with a plurality of apparel items.  In various embodiments, one or both of the apparel items and the 3D patterns corresponding thereto may be accessible by the user agent 110 through the matching agent 120.  In some embodiments, the user agent 110 may communicate with the retailer system 125 and/or the manufacturer system 130 to obtain one or more 3D patterns. Tatourian: [0021] L.3-11.   The user agent 110 may receive an indication of an apparel item through the matching agent 120 or the retailer system 125 and, based on the indication, generate a 3D pattern corresponding to the apparel item, for example, based on measurements, sizing, and/or other characteristics associated with the apparel item and/or included in the indication.  Tatourian: [0022] L.3-9. Another object of the present invention is to enable customers to select apparel designs from a design database, or combine style features of different designs to create a personalized design and have a clothing pattern drafted for the selected design.  Swab: c.2 L.1-5);
(1_5). the product is displayed via the computer platform (e.g., In some embodiments, the user agent 110 may be communicatively coupled with a display 112.  The user agent 110 may cause the display 112 to present an image of the user 102 wearing the apparel item, such as when the user puts on the artifact 104.  The user agent 110 may cause the image of the apparel item to be presented on the display 112 to reflect changes to the apparel item (e.g., color, pattern, and the like) without effecting any changes to the artifact 104.  Tatourian: [0031] L.1-8.  Also, view a generated visualization of themselves wearing the garment or accessory, Dutt: [0112] L.6-7).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to compare the teaching of Tatourian into the combined teaching of Dutt and Swab so that the user can see how the selected apparel items fit when attached to the user.
While the combined teaching of Dutt, Swab and Tatourian does not explicitly teach, CLO teaches:
(1_6).  product visualization configured as a web service demonstration of a finished sewn product of a person's figure (e.g., Our 3D Designers will show you how they use CLO Atelier within their own design workflows and address some of our most frequently asked questions, as well as those asked via the live chat feature during the event. CLO: Description of the Youtube video.  CLO brings a 3D avatar from market place to demonstrate making garment to fit the avatar.  Videos from 2:05-2:16/33:35 min. shows a 3D avatar was put on with shoes and hair. The 3D avatar with shoes and hair is taken as a person’s figure.

    PNG
    media_image2.png
    475
    845
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    476
    846
    media_image3.png
    Greyscale

Video at 2:23-3:09/33:35 min. shows a garment is made (from patterns of a person’s size) and simulated on the 3D avatar.

    PNG
    media_image4.png
    478
    850
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    475
    847
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    476
    845
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    477
    848
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    475
    846
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    476
    847
    media_image9.png
    Greyscale

The video demonstrates modification to the sewn garment as shown in 3:40/33:35 min.

    PNG
    media_image10.png
    477
    845
    media_image10.png
    Greyscale

);
 It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of CLO into the combined teaching of Dutt, Swab and Tatourian so that the user (designer) can modify the garment length-wise and width-wise to fit the 3D avatar.
While the combined teaching of Dutt, Swab, Tatourian and CLO does not explicitly teach, Gardner teaches:
(1_7). a garment that is a representation of pattern geometry via relations between its elements, constraints and set of parameters created by the computer platform (e.g., The garment models provided relate specific design points of the garment to specific body regions in terms of explicit 3D relationship rules, enabling garments to be modified holistically, by a constrained 3D warp process (constraints), to fit different body shapes/sizes, either in order to generate a range of graded sizes or made-to-measure garments (geometry), for the purposes of visualization and/or garment production. The methods described further facilitate the generation of 2D pattern (pattern geometry) pieces by flattening 3D representations of modified garments using a constrained internal energy minimization process, in a manner that ensures that the resulting pattern pieces can be assembled in substantially the same way as those of the base garment. The methods enable the visualisation and/or production of bespoke or graded garments, and garment design modifications, within an integrated virtual tailoring environment.  Gardner: Abstract L.3-19. In accordance with a second aspect, the present invention provides a method of producing pattern piece information from a three-dimensional representation of a garment, said three-dimensional representation having been formed by modifying data defining an original set of pattern pieces representing an original garment of one size to produce data defining a modified set of pattern pieces representing a modified garment of another size; the method comprising performing an unwrapping operation on the 3D representation of the modified garment, the unwrapping operation comprising (a) defining parameters and constraints of each of the original pattern pieces in the garment, and (b) performing a numerical optimization to determine values of the parameters which minimize the internal energy in each pattern piece in the modified garment within the constraints defined in relation to the original pattern pieces. Gardner: c.4 L.34-50. Pattern Makers We refer hereafter to those familiar with the traditional 2D Pattern Making process as Pattern Makers, though others familiar with this element (e.g. some designers) can fulfil the role ascribed hereunder to Pattern Makers. Base garment. The term "base garment" means a first instance of a physical garment created conventionally from, for example, a designer drawing.  Gardner: c.12 L.13-20);
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Gardner into the combined teaching of Dutt, Swab, Tatourian and CLO so that garment of one size can be easily modified to garments of another size.

Regarding claim 2, the combined teaching of Dutt, Swab, Tatourian, CLO and Gardner teaches the system of claim 1 wherein said cloud-based online platform provides user access to platform on a software as a service (SaaS) basis (e.g., Embodiments of invention may include implementation in the form of one or more of a web-based/cloud service platform (provided on an as-used basis or as a subscription service, and to an end user and/or apparel merchandiser or designer), a software implemented application or plug-in, a visualization engine, a design or garment evaluation environment, a garment manufacturing system, etc. Dutt: [0059].  A software architecture style consisting of guidelines and best practices for creating scalable web services.  Dutt: [0062] L.5-6.  The web-based/cloud service is provided with a software implemented application), without need to install any part of the platform's software components on his/her device (e.g., Note that an embodiment of the inventive methods may be implemented in the form of an application, a sub-routine that is part of a larger application, a "plug-in", an extension to the functionality of a data processing system or platform, or any other suitable form. Dutt: [0058] L.20-24), with ability to use high accelerated calculation engine (e.g., an extension to the functionality of a data processing system or platform, Dutt: [0058] L.23-24.  The plug-in is provided to efficiently perform specific functionality) needed to provide realistic modeling at that time when it is needed (e.g., In contrast to conventional approaches, the inventive system and methods focus on the overall workflow for presenting a realistic visualization to a shopper as part of a purchase transaction, and how it may be improved or facilitated.  The increased degree of realism provides a shopper with a much stronger connection to what they are buying as well as an investment in keeping up their digital facsimile(s). Dutt: [0060] L.1-8.  Moreover, in some embodiments, the user may invite friends into the virtual retail experience to enable a discussion or chat regarding the apparel, and thus to obtain the opinion or evaluation of others.  This "social networking" aspect of embodiments of the inventive system and methods may also be used to examine the respective wardrobes (in whole or in part) of the customer and/or their friends in order to generate suggested combinations, recommended items, identify desirable colors or combinations of outfits, apply machine learning or collaborative filtering techniques to generate recommendations or identify members of the social network having similar style or tastes, etc. Dutt: [0061] L.5-16), thus reducing cost of design compare to traditional solutions (e.g., In some embodiments and use cases, the inventive service will reduce return rates and the related costs by allowing a user to visualize themselves wearing a particular outfit (with or without accessories such as shoes, jewelry, handbags, hats, etc.). Dutt: [0061] L.1-5). 
 
Regarding claim 3, the combined teaching of Dutt, Swab, Tatourian, CLO and Gardner teaches the system of claim 1 wherein said multi-user multi-level access to exposed functionality of interactive 3D fashion design allows users concurrent work on work (e.g., the functionality of enabling independent designers to create garments and garment patterns using libraries of materials that have been stored.  Dutt: [0075] L.1-3. The ordering process initiates at step 101, when a customer logs onto the central computer assembly 10 from a local computer station 20.  Apparel design and pattern drafting program 30 creates a temporary file for the session.  Apparel design and pattern drafting program 30 also searches customer information database or data file 18 and retrieves the customer's data file, if available.  At step 102, the customer is requested to provide personal information or to approve information retrieved from customer information database 18.  Apparel design and pattern drafting program 30 is capable of distinguishing a repeat customer from a new customer when requesting information.  For a repeat customer, apparel design selecting and pattern drafting program 30 automatically enters information for that customer from the stored customer data file 18.  The customer is given an opportunity to review and change any information previously entered, and data file 18 is then updated with the changed information.  At steps 103-105, the customer specifies the target individual's (for whom the pattern is ordered) population sector (e.g., age and gender), as well as the type and style of the garment desired.  Apparel design selecting and pattern drafting program 30 searches design database 16 and retrieves the designs that meet the combined criteria.  At step 106, the customer reviews the retrieved designs.  The customer may choose from the available designs or the customer may mix style features from different designs to create a personalized design.  In one embodiment, the consumer may directly adjust or select design attributes via a computer screen using a mouse, by using a drag and drop feature, for example.  At step 107, the customer is asked whether a design has been decided upon.  If the answer is no, program 30 moves to step 111 and allows the customer to enter different selection criteria and repeats the selection process.  If the answer is yes, program 30 continues to step 108.  At step 108, apparel design selecting and pattern drafting program 30 retrieves the list of required body dimensions 33 for the selected garment design and requests the customer to provide the specific measurements 38 and 39 for these body dimensions 33.  The customer may enter these body measurements manually or, in the case of a repeat customer, simply verify the information retrieved from the customer data file 18.  In one embodiment of the present invention, the data input device 25 is coupled to a measuring device 24 which senses the body measurements of the customer and directly enters the measurements to the computer automatically.  Swab: c.5 L.28-67 and c.6 L.1-6) and public layers (e.g., Creating and implementing a secondary market for leasing out garment patterns to manufacturers; Dutt: [0079]. Pattern drafting data 32 for drafting a pattern of a garment includes a list of body dimensions 33, a set of drafting commands 34, a set of body dimension limits 35, and a set of individualized styling features 41.  The list of body dimensions 33 includes those critical body measurements 38 without which the construction of a customized pattern would be impossible.  Examples of critical body measurements are the waistline for a pair of trousers, shoulder widths for a jacket, etc. The consumer must supply the critical measurements 38.  The list of body dimensions 33 also includes those preferred body measurements 39 which make a pattern more individualized.  Examples of preferred body measurements are length of a sleeve or a skirt, which can be varied by the consumer for each garment.  The preferred body measurements 39 may be supplied from design data 31 using target population standards if the consumer chooses not to supply the measurements.  The individualized styling features 41 may include, for example, variations from the standard garment design, such as three-quarter sleeves rather than short sleeves. Swab: c.4 L.27-46.  The drafting command 34 is a set of sequential commands used to draft a reference pattern of the garment.  As is typical in the pattern industry, after a garment design is made, an experienced pattern maker constructs a reference pattern using a set of body measurements of the target population and the assistance of a conventional apparel CAD (computer assist design) software program.  The commands performed on the reference pattern are sequentially stored in memory as the drafting commands 34.  The executed drafting commands 34 thus stored can be reproduced using different sets of body measurements in the same sequence as performed on the reference pattern to produce target patterns of various sizes.  Swab: c.4 L.47-58) of a system (e.g., Systems, apparatuses, and methods for generating an on-line/eCommerce based garment viewing, selection, and sizing service that includes a virtual shopping experience capable of being initiated by activating an embedded uniform resource locator (URL) from an arbitrary web-based application or browser.  Dutt: Abstract L.1-6). 
 
Regarding claim 5, the combined teaching of Dutt, Swab, Tatourian, CLO and Gardner teaches the system of claim 1 wherein said parametric and anthropometric pattern algorithm is a representation of pattern geometry via relations between its elements, constraints and set of parameters (e.g., Similarly, an digital facsimile or representation of the user/customer may be constructed from limited data provided by the user/customer in combination with body models or representations that are derived from analysis of aggregate data that supports the use of a relatively small set of parameters (such as height, weight, age, general body type) to approximately characterize a person's general physical appearance.  An digital facsimile based on this limited data may be personalized by a user's selection of a skin color or shade, eye color, and hair color, for example.  The digital facsimile may also be further personalized to the user by adjustments to the digital facsimile's physical characteristics (such as build, bust, shirt size, dress size, etc.) and if desired, the addition of an image or video of the user's face.  As shown in the figure, a relatively small set of data may be provided by the user (as suggested by element 708) and used to generate an initial digital facsimile or physical representation of the user's physical appearance (as suggested by element 710).  This initial representation may be derived from analysis of how a person's approximate physical appearance may be determined from a relatively small set of parameters (such as age, BMI, general build, etc.).  The initial digital facsimile may then be "fine-tuned" to more accurately represent the user by selection of one or more specific physical attributes, such as eye color, hair color, facial image, etc. (as suggested by element 712), to produce a relatively realistic digital facsimile (element 714). Dutt: [0159]). 

Regarding claim 6, the combined teaching of Dutt, Swab, Tatourian, CLO and Gardner teaches the system of claim 1 wherein said design element is a parametric and anthropometric pattern algorithm stored in a library (e.g., a Service Platform 202 may be coupled to multiple Retailers 203 (with an associated set of Users), and may utilize one or more databases (elements 204, 205, and 206) that contain data and information regarding user's profiles and Digital facsimiles (204), Garments (205), and Fabrics (206).  The databases may contain information and data used to determine the parameters used in computational models for the purpose of characterizing and visualizing people, garments, and fabrics.  The computational models may incorporate data regarding, and representations of, the fabrics or materials used in a garment and the behavior and appearance of the garment under different environmental or movement conditions. Dutt: [0104] L.4-16. Storage unit 12 is designed for the storage of databases, such as the stock of various apparel designs and individual customer information and profiles.  Swab: c.3 L.14-16) and accessible to designers to use it in their design (e.g., a designer may interact with the inventive service platform in order to determine if a particular design has the appearance they desire when viewed as being worn by one or more digital facsimiles provided by the service platform. Dutt: [0135] L.5-9. As illustrated in FIG. 2, apparel design database 16 comprises a multiplicity of individual garment design profiles 36.  Each garment profile 36 includes design data 31 and pattern drafting data 32.  Design data 31 includes general garment design information, including target population sector information 42 (e.g., male, female, age categories for whom the garment is designed), garment type 43 (e.g., shirt, skirt, trousers, etc), special styling features 44 (e.g., puff sleeves, trouser legs that flare, fabric choices and/or recommendation), and the cost 45 of producing a pattern. Swab: c.4 L.16-26). 
 
Regarding claim 7, the combined teaching of Dutt, Swab, Tatourian, CLO and Gardner teaches the system of claim 1 wherein a Public layer is a part of a system to create a final product (e.g., In addition to drafting the reference pattern, the pattern maker also develops a set of body dimension limits 35 within which the garment design is best portrayed. Swab: c.4 L.59-61), pattern kit (e.g., The executed drafting commands 34 thus stored can be reproduced using different sets of body measurements in the same sequence as performed on the reference pattern to produce target patterns of various sizes.  Swab: c.4 L.55-58), 3D simulation (e.g., A user can add custom animation to their digital facsimile to make it more realistic, such as simulating breathing, body movements etc.  Dutt: [0222].  The service platform generates a visualization of the garment as being worn by or displayed on a 3D digital facsimile using the cloth behavior/physics models used by the inventive system (as suggested by step or stage 510)--note that the designer may be provided with a tool or user interface that may be used to vary certain characteristics of the digital facsimile, including but not required or limited to size, body proportions, skin tone, eye color, hair color, hair style, general build, etc. (as suggested by the logic passing control from 512 back to 502); Dutt: [0142]) and personalized made-to-measure garment (e.g., An analysis routine 37 compares body dimension limits 35 to the body dimensions 33 of a target individual and determines whether the chosen garment design is suitable for the body shape of the target individual, in order to insure that an aesthetically pleasing garment is created from the pattern. Swab: c.4 L.61-66).
 
Regarding claim 8, the combined teaching of Dutt, Swab, Tatourian, CLO and Gardner teaches the system of claim 7 wherein said final product is a ready-to-production set of patterns for exact personal body measurements (e.g., The customer may, through a series of menu steps, choose an apparel design, input the specific body measurements of a target individual (the individual for whom the garment is to be made), and order a paper pattern of that apparel.  Upon receipt of the order, the computer assembly would draft a pattern which would be custom-tailored to the specified body dimensions of the target individual for delivery to the customer. Swab: c.1 L.56-63). 
 
Regarding claim 9, the combined teaching of Dutt, Swab, Tatourian, CLO and Gardner teaches the system of claim 7 wherein said pattern kit is a set of parameterized patterns defining garment to be used for grading (e.g., When selecting a paper pattern for apparel, these individuals usually have to settle for a size or size class that fits in an overall manner, but is not optimized for their particular body dimensions. Swab: c.1 L.19-22) and creation of personalized made-to-measure garment (e.g., Consumers who desire a better fit will have to make alterations or adjustments to these purchased patterns.  Most paper patterns incorporate instructions or guides to make some simple adjustments for major body measurements, such as varying the length of the finished garment or the length of the sleeves. Swab: c.1 L.22-27. In addition to drafting the reference pattern, the pattern maker also develops a set of body dimension limits 35 within which the garment design is best portrayed.  An analysis routine 37 compares body dimension limits 35 to the body dimensions 33 of a target individual and determines whether the chosen garment design is suitable for the body shape of the target individual, in order to ensure that an aesthetically pleasing garment is created from the pattern.  Swab: c.4 L.59-66). 

Regarding claim 11, the combined teaching of Dutt, Swab, Tatourian, CLO and Gardner teaches the system of claim 7 wherein said personalized made-to-measure garment is represented as flat technical sketch of patterns (e.g., The customer may, through a series of menu steps, choose an apparel design, input the specific body measurements of a target individual (the individual for whom the garment is to be made), and order a paper pattern of that apparel.  Upon receipt of the order, the computer assembly would draft a pattern which would be custom-tailored to the specified body dimensions of the target individual for delivery to the customer. Swab: c.1 L.56-63), CAD (e.g., if desired, the designer can use a VR platform to view the digital facsimile wearing the garment; Dutt: [0145]; the designer can go back to the CAD environment, modify the design and then review the garment/digital facsimile until the garment appears, fits and moves with the wearer as desired; Dutt: [0146].  An experienced pattern maker constructs a reference pattern using a set of body measurements of the target population and the assistance of a conventional apparel CAD (computer assist design) software program. Swab: c.4 L.49-53) or CAM file suitable for immediate production of the garment (e.g., When the designer is satisfied, the dress is stored in the inventive system and may be made available to users, manufacturers, etc. (as suggested by step or stage 
514) Dutt: [0147]). 
 
Regarding claim 12, the combined teaching of Dutt, Swab, Tatourian, CLO and Gardner teaches the system of claim 1 wherein said interactive 3D fashion design is a configuration of a product from parametric library elements and their editing (e.g., an example process/data flow for user selection of a garment for presentation as a digital facsimile, user specification of certain digital facsimile parameters and/or environmental variables, etc. that may be implemented in an embodiment of the inventive system and methods;  Dutt: [0114]).
 
Regarding claim 13, the combined teaching of Dutt, Swab, Tatourian, CLO and Gardner teaches the system of claim 12 wherein said configuration of a product is a selection of garment elements from the library (e.g., 1.  User selects a garment from a retail site--the garment characteristics and parameters are part of a data structure that can be accessed or made available to the inventive system (as suggested by step or stage 402); Dutt: [0115]) representing by parametric made-to-measure pattern algorithm (e.g., 8.  The system generates digital facsimile and presents to user - user sees a 3D representation of themselves with their measurements wearing the virtual version of the selected garment (which is generated in such a way as to obey the cloth behavior/physics of the original garment) (as suggested by step or stage 414)--note that in the use case in which the user has not previously selected or constructed an digital facsimile (corresponding to step or stage 410), the user may be provided with an opportunity to adjust or vary the parameters used to generate the digital facsimile (as suggested by step or stage 415), and if they desire to do so, may add additional details or characteristics to the digital facsimile, or adjust certain of the parameters of the digital facsimile, and hence change their user profile (as suggested by step or stage 416); Dutt: [0122]); combining garment elements together (e.g., the user may be offered one or more options with regards to the appearance of the garment, such as changing its size, color, features, etc. (as suggested by stage or step 422); Dutt: [0124] L.1-4);  applying measured body parameters (e.g., the user can choose to customize/personalize the digital facsimile by entering more data or measurements using a tiered approach--the more data, the more accurate or realistic the digital facsimile (where the additional data may include information such as pant waist size, inseam, chest measurement, neck size, hat size, etc.) (as suggested by step or stage 424); Dutt: [0124] L.4-11) to patterns (e.g., The list of body dimensions 33 also includes those preferred body measurements 39 which make a pattern more individualized. Swab: c.4 L.36-38) to fit preconfigured body mannequin (e.g., the service platform may access data regarding the garment and/or fabric from which the garment is constructed (as suggested by step or stage 612).  As noted, some or all of this data may be obtained by using the inventive fabric scanner to characterize the fabric.  The selected garment is then draped over the user's "body" model (as suggested by step or stage 614).  Note that the garment motion and/or appearance when draped on the representation of the user's body may be determined by use of one or more "models" of how the garment behaves when subject to different conditions (as suggested by step or stage 616).  These models may be based on physical principles and include models of a garment's elasticity, reflectivity, rigidity, localized folds or overlaps, etc. The garment may be modeled as draped over the digital facsimile and/or as it would appear where the digital facsimile is in motion or in differing environmental conditions. Dutt: [0151] L.2-18). 

Regarding claim 14, the combined teaching of Dutt, Swab, Tatourian, CLO and Gardner teaches the system of claim 13 wherein said made-to-measure pattern algorithm generate the pattern based on the provided measurements (e.g., The drafting command 34 is a set of sequential commands used to draft a reference pattern of the garment.  As is typical in the pattern industry, after a garment design is made, an experienced pattern maker constructs a reference pattern using a set of body measurements of the target population and the assistance of a conventional apparel CAD (computer assist design) software program.  The commands performed on the reference pattern are sequentially stored in memory as the drafting commands 34.  The executed drafting commands 34 thus stored can be reproduced using different sets of body measurements in the same sequence as performed on the reference pattern to produce target patterns of various sizes.  In addition to drafting the reference pattern, the pattern maker also develops a set of body dimension limits 35 within which the garment design is best portrayed.  Swab: c.4 L.47-61). 
 
Regarding claim 15, the combined teaching of Dutt, Swab, Tatourian, CLO and Gardner teaches the system of claim 13 wherein said garment element is an object represented by parametric made-to-measure pattern algorithm with assigned physical properties and attributes (e.g., the user may be offered one or more options with regards to the appearance of the garment, such as changing its size, color, features, etc. (as suggested by stage or step 422); Dutt: [0124] L.1-4. The garment may be associated with a service platform data record that provides information regarding the garment fabric and its behavior under different loading and environmental conditions, and a set of models or representations of how the fabric and features of the garment construction (seams, buttons, folds, pleats, etc.) will behave and/or appear when subjected to different lighting, wind, loading, or movement. Dutt: [0150] L.1-9).
 
Regarding claim 22, the combined teaching of Dutt, Swab, Tatourian, CLO and Gardner teaches the system of claim 1 wherein said pattern drafting is a creation of finished product's patterns for usage outside of a system, such as print output (e.g., Printing of the drafted paper pattern is through output device which, in the illustrated embodiment, is an oversized graphics printer.  Swab: c.3 L.20-33) or a ready-to-print file, output to a single-step commercial textile printing and cutting machine, output into 3D knitting machines, output into digital format to future use by CAD, CAM, PLM, other software and hardware systems (e.g., an experienced pattern maker constructs a reference pattern using a set of body measurements of the target population and the assistance of a conventional apparel CAD (computer assist design) software program. Swab: c.4 L.49-53). 
 
Regarding claim 23, the combined teaching of Dutt, Swab, Tatourian, CLO and Gardner teaches the system of claim 1 wherein said commercialization is a method of providing commercial distribution of a final product (e.g., Upon receipt of the order, the computer assembly would draft a pattern which would be custom-tailored to the specified body dimensions of the target individual for delivery to the customer.  Swab: c.1 L.60-63), pattern (e.g., a pattern which would be custom-tailored; Swab: c.1 L.61-62) or a user-created kit (e.g., The executed drafting commands 34 thus stored can be reproduced using different sets of body measurements in the same sequence as performed on the reference pattern to produce target patterns of various sizes.  Swab: c.4 L.55-58) by means of the platform (e.g., In some embodiments of the inventive system and methods, server 120 may be associated with or part of an eCommerce platform or system that provides and manages an eCommerce web-site for a merchant or retailer. Dutt: [0095] L.1-5) or via integration with a 3rd party solution. 
 
Regarding claim 24, the combined teaching of Dutt, Swab, Tatourian, CLO and Gardner teaches the system of claim 23 wherein said means of the platform are tools of a system (e.g., an electronic commerce platform operated for the benefit of a source of a plurality of items of apparel, wherein the electronic commerce platform includes elements configured to generate a user interface for use by the shopper, the user interface including a selectable element which, when selected or activated, initiates a process coupling the electronic commerce platform to a visualization service platform; and provide access to an electronic catalog or other set of data describing the plurality of items of apparel; Dutt: [0015]-[0017]) allows to extend its libraries with user-defined elements for further usage by other users (e.g., In some embodiments of the inventive system and methods, server 120 may be associated with or part of an eCommerce platform or system that provides and manages an eCommerce web-site for a merchant or retailer.  In such embodiments, server 120 (or the equivalent system or platform) may include one or more functional elements or modules, including (but not limited to, or required to include) a user interface 122 module, a catalog/inventory module 124, and a transaction processing module 126.  User interface module 122 may include software instructions that, when executed by a suitable processing element, operate to generate and display one or more activate-able elements, display elements, form fields, data entry elements or regions, buttons, selectable elements, etc. In some embodiments, user interface 122 may include a selectable and/or activate-able button or other element 121, which permits a user to initiate or rejoin a "session" of the visualization and other services provided by the inventive system and methods.  Dutt: [0095]). 
 
Regarding claim 25, the combined teaching of Dutt, Swab, Tatourian, CLO and Gardner teaches the system of claim 23 wherein said means of the platform (e.g., In some embodiments of the inventive system and methods, server 120 may be associated with or part of an eCommerce platform or system that provides and manages an Commerce web-site for a merchant or retailer.  In such embodiments, server 120 (or the equivalent system or platform) may include one or more functional elements or modules, including (but not limited to, or required to include) a user interface 122 module, a catalog/inventory module 124, and a transaction processing module 126.  Dutt: [0095] L.1-9) are tools providing payment for a creator of user-defined elements when such elements have been used in the final products by other users (e.g., Transaction processing module 126 may include software instructions that, when executed by a suitable processing element, operate to manage the processing of a purchase transaction initiated by a customer.  This may include providing functionality to enable a customer to provide payment for a purchase, to obtain authorization for the payment method, to arrange for customization, personalization, shipping, or other areas of fulfillment of the purchase, etc.  Dutt: [0097]). 
 
Regarding claim 26, the combined teaching of Dutt, Swab, Tatourian, CLO and Gardner teaches the system of claim 23 wherein said integration with 3rd party solution is a possibility to redistribute result of work of a designer with the platform via external e-commerce solution with help of platform tools (e.g., Integration with the retailer's site--an embodiment of the inventive system is generally not a standalone web service (although it may be for some types of business models or delivery mechanisms). Dutt: [0084] L.1-4.  Transaction processing module 126 may include software instructions that, when executed by a suitable processing element, operate to manage the processing of a purchase transaction initiated by a customer.  This may include providing functionality to enable a customer to provide payment for a purchase, to obtain authorization for the payment method, to arrange for customization, personalization, shipping, or other areas of fulfillment of the purchase, etc.  Dutt: [0097]. The drafted pattern may be delivered to the consumer (at step 121) via normal delivery channels or electronically if the local computer 20 is equipped with a suitable output device 27.  Swab: c.7 L.13-16). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dutt in view of Swab, Tatourian, CLO and Gardner as applied to claim 7 and further in view of Rose et al. (2016/0292779).

Regarding claim 10, the combined teaching of Dutt, Swab, Tatourian, CLO and Gardner teaches the system of claim 7 wherein said 3D simulation is a realistic visualization of garment via graphic accelerator engine using physics simulation of materials, their behavior, real time simulation and rendering (e.g. The service platform generates a visualization of the garment as being worn by or displayed on a 3D digital facsimile using the cloth behavior/physics models used by the inventive system (as suggested by step or stage 510)--note that the designer may be provided with a tool or user interface that may be used to vary certain characteristics of the digital facsimile, including but not required or limited to size, body proportions, skin tone, eye color, hair color, hair style, general build, etc. (as suggested by the logic passing control from 512 back to 502); Dutt: [0142].  Note that, as will be described in greater detail, the garment may be associated with a service platform data record that provides information regarding the garment fabric and its behavior under different loading and environmental conditions, and a set of models or representations of how the fabric and features of the garment construction (seams, buttons, folds, pleats, etc.) will behave and/or appear when subjected to different lighting, wind, loading, or movement.  These models or representations may include, but are not limited to or required to include elasticity, reflectivity, etc. In some embodiments, information about a fabric that can be used to generate the models or representations may be obtained by using an inventive fabric scanner, which will be described in greater detail. Dutt: [0150]). 
While the combined teaching of Dutt, Swab, Tatourian, CLO and Gardner does not explicitly teach, Rose disclose 3D simulation is a realistic visualization of garment via graphic accelerator engine (e.g., At operation 450, the garment simulation module 111 drapes the 3D garment model on the avatar based on the calculated forces.  The calculated forces and the cloth physics technology allows the user to see how the real physical item of clothing moves when worn by the user.  In some instances, the garment simulation module 111 can generate an image of the 3D model descriptive of the garment draped on the generated avatar based on the calculated simulated forces.  The garment simulation module 111 can configure at least a graphics processing unit to generate the image.  The 3D model can be presented based on a simulated force.  The presentation can be done by digitally draping the 3D model onto the avatar.  Optionally, the display module 113 can present the generated avatar to a user.  The display module 113 can present the generated image on a display of a device.  The display module 113 can configure a user interface for the presentation. Rose: [0077]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Rose in the combined teaching of Dutt, Swab, Tatourian, CLO and Gardner so that the simulated image can be efficiently generated using a graphics processing unit.
 
Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Dutt in view of Swab, Tatourian, CLO and Gardner as applied to claims 12 (13) and further in view of Ko et al. (2018/0077987).

Regarding claim 16, the combined teaching of Dutt, Swab, Tatourian, CLO and Gardner teaches the system of claim 13.  
While the combined teaching of Dutt, Swab, Tatourian, CLO and Gardner does not explicitly teach, Ko teaches: wherein said parametric pattern algorithm is a geometrical definition of a pattern object based on relationships and constraints of its elements and set of parameters and attributes (e.g., The proposed method, namely CCD-GG, automatically generates all the data for the shirt that fulfills the requested design selections.  The data includes the patterns, seams, physical parameters of the fabrics, etc. Ko: [0056] and Figs. 11 and 12 where the pattern is shown with grid lines and points on the boundary.  FIG. 14 is a diagram showing how to construct a garment graph according to an embodiment of the invention.  Constructing a garment graph can start only when its prototype garment graph has been already prepared.  In order to construct a prototype garment graph, it follows the conventional procedure of 
DC Suite garment construction: 
Pattern-making [Wingdings font/0xE0] panel creation [Wingdings font/0xE0] seam creation.  
That is, (1) Choose the menu "Output as Prototype Garment Graph".  DCS asks the name of the prototype garment.  (For example, "Shirt").  (2) Then DCS saves the constructed prototype garment into a PGG file.  The body used for the above construction is also remembered for possible future reference.  (3) When a PGG file is read into DCS, DCS asks a more specific name (e.g., Shirt ABC).  Then the above PGG is set to the initial garment graph for Shirt ABC, to which you will make modifications to create your own design.  Note that when a PGG file is read, DCS creates a GG (initial version), not a PGG.  Ko: [0074] and Fig. 14. FIG. 15 is another diagram showing how to construct a garment graph according to an embodiment of the invention.  A principal panel is Panels comprising the prototype garment graph are called the principal panels, and a non-principal panels can be added to the garment graph (through operations).  A principal seam is seams created between the principal panels are called the principal seams.  Non-principal seams can be added to the garment graph (through operations).  Once the construction of a prototype garment graph is done for a prototype garment (e.g., shirt), then a garment graph can be created by copying the prototype garment graph.  Constructing the prototype garment graph is expected to be done by the pattern expert.  A set of prototype garment graphs can be provided as DCS asset.  Ko: [0075] and Fig. 15. FIG. 16 is a garment graph with operations applied to a principal panel according to an embodiment of the invention.  Operations can be applied to each principal panel of the GG.  The operations are executed in the given order (from left to right).  The order is important.  Each operation specifies how a panel is modified/replaced.  Ko: [0076] and Fig. 16.  It can be seen that the Figs. 11 and 12 shows the 2D shirt pattern in 2D grid with points on the boundary of the pattern).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ko into the combined teaching of Dutt, Swab, Tatourian, CLO and Gardner so that details of constructing a garment from prototype garment can be efficiently performed with garment graph programming. 
 
Regarding claim 17, the combined teaching of Dutt, Swab, Tatourian, CLO and Gardner teaches the system of claim 12.
While the combined teaching of Dutt, Swab, Tatourian, CLO and Gardner does not explicitly teach, Ko teaches wherein said editing means assignation or changing of pattern parameters, patterns positioning, relations and constraints, its properties and attributes (e.g., The proposed method, namely CCD-GG, automatically generates all the data for the shirt that fulfills the requested design selections.  The data includes the patterns, seams, physical parameters of the fabrics, etc. Ko: [0056].  FIG. 14 is a diagram showing how to construct a garment graph according to an embodiment of the invention.  Constructing a garment graph can start only when its prototype garment graph has been already prepared.  In order to construct a prototype garment graph, it follows the conventional procedure of 
DC Suite garment construction: 
Pattern-making [Wingdings font/0xE0] panel creation [Wingdings font/0xE0] seam creation.  
That is, (1) Choose the menu "Output as Prototype Garment Graph".  DCS asks the name of the prototype garment.  (For example, "Shirt").  (2) Then DCS saves the constructed prototype garment into a PGG file.  The body used for the above construction is also remembered for possible future reference.  (3) When a PGG file is read into DCS, DCS asks a more specific name (e.g., Shirt ABC).  Then the above PGG is set to the initial garment graph for Shirt ABC, to which you will make modifications to create your own design.  Note that when a PGG file is read, DCS creates a GG (initial version), not a PGG.  Ko: [0074] and Fig. 14. FIG. 15 is another diagram showing how to construct a garment graph according to an embodiment of the invention.  A principal panel is Panels comprising the prototype garment graph are called the principal panels, and a non-principal panels can be added to the garment graph (through operations).  A principal seam is seams created between the principal panels are called the principal seams.  Non-principal seams can be added to the garment graph (through operations).  Once the construction of a prototype garment graph is done for a prototype garment (e.g., shirt), then a garment graph can be created by copying the prototype garment graph.  Constructing the prototype garment graph is expected to be done by the pattern expert.  A set of prototype garment graphs can be provided as DCS asset.  Ko: [0075] and Fig. 15. FIG. 16 is a garment graph with operations applied to a principal panel according to an embodiment of the invention.  Operations can be applied to each principal panel of the GG.  The operations are executed in the given order (from left to right).  The order is important.  Each operation specifies how a panel is modified/replaced.  Ko: [0076] and Fig. 16). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Ko into the combined teaching of Dutt, Swab, Tatourian, CLO and Gardner so that details of constructing a garment from prototype garment can be efficiently performed with garment graph programming. 

Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Dutt in view of Swab, Tatourian, CLO and Gardner as applied to claim 1 and further in view of Roos (2006/0278150).

Regarding claim 20, the combined teaching of Dutt, Swab, Tatourian, CLO and Gardner teaches the system of claim 1 wherein a plurality of characteristic points are defined in a parametric pattern algorithm by patternmaker (see 20_1 below).
While the combined teaching of Dutt, Swab, Tatourian, CLO and Gardner does not explicitly teach, Roos teaches: 
(20_1). a plurality of characteristic points are defined in a parametric pattern algorithm by patternmaker (e.g., In the first mode existing embroidery elements are used, which are provided in the form of ready-programmed embroidery elements stored in an internal memory of the sewing machine or fed into the sewing machine from an external memory unit.  These existing embroidery elements are provided in various geometric configurations having defined boundary lines and corners, the embroidery elements consisting, for example, of rectangular, triangular or some other polygon containing an embroidery pattern.  Adjusting the embroidery element on a sewing material, thereby allowing any of the corners of the embroidery element to be set to form the points of the pattern D1, D2 or D3 as described, makes it easy to turn the embroidery element as required on the fabric and if so desired to scale the embroidery element lengthwise and/or widthwise (lengthwise here relates to the extent along a base line formed by one of the boundary lines for the embroidery element and widthwise relates to a direction that is perpendicular to the selected base line).  Roos: [0011]. The arrangement of fabric points and pattern point of the embroidery element are applied to the connecting panels of the pattern). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Roos into the combined teaching of Dutt, Swab, Tatourian, CLO and Gardner so that the points of the fabric C1 – C4 match to that of the embroidery element D1 – D4 correspondingly in stitching.

Regarding claim 21, the combined teaching of Dutt, Swab, Tatourian, CLO and Gardner teaches the system of claim 1.
While the combined teaching of Dutt, Swab, Tatourian, CLO and Gardner does not explicitly teach, Roos teaches wherein said made-to-measure is a creation from parameterized pattern its exact representation according to set of measurements, stitching rules and ease-definition algorithm (e.g., A method and an arrangement for placing an embroidery in the desired position on a sewing material for embroidering on a sewing machine which has a memory for embroidery elements and a processor for reading stitch data for a selected embroidery element and for maneuvering the sewing machine to execute stitches associated with the selected embroidery element on the sewing material, in which pattern points are assigned to the embroidery element and registered in the processor, and in which fabric points are marked on the sewing material at points where corresponding pattern points are to be located when embroidering, the sewing machine processor automatically orienting and scaling executed patterns of the embroidery element on the sewing material. Roos: Abstract.  In the first mode existing embroidery elements are used, which are provided in the form of ready-programmed embroidery elements stored in an internal memory of the sewing machine or fed into the sewing machine from an external memory unit.  These existing embroidery elements are provided in various geometric configurations having defined boundary lines and corners, the embroidery elements consisting, for example, of rectangular, triangular or some other polygon containing an embroidery pattern.  Adjusting the embroidery element on a sewing material, thereby allowing any of the corners of the embroidery element to be set to form the points of the pattern D1, D2 or D3 as described, makes it easy to turn the embroidery element as required on the fabric and if so desired to scale the embroidery element lengthwise and/or widthwise (lengthwise here relates to the extent along a base line formed by one of the boundary lines for the embroidery element and widthwise relates to a direction that is perpendicular to the selected base line).  Roos: [0011].  The arrangement of fabric points and pattern point of the embroidery element are applied to the connecting panels of the pattern). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Roos into the combined teaching of Dutt, Swab, Tatourian, CLO and Gardner so that the points of the fabric C1 – C4 match to that of the embroidery element D1 – D4 correspondingly in stitching.

Response to Arguments
Applicant’s arguments filed on May 31, 2022 have been fully considered and they are persuasive in view of the features amended in claim 1.  However, upon further consideration, a new ground(s) of rejection is made in view of Gardner (6,907,310).
R1.	The applicant argued in the response, p. 9-14 that each of the prior arts of record: Dutt (Fig. B), Swab (Fig. C), Ko (Fig. D), Tatourian (Fig. E), Roos (Fig. F), Rose (Fig. G) and CLO live demo do not teach features amended in the independent claim 1.
The examiner applied the additional reference of Gardner to teach features amended in the independent claim 1.
Gardner teaches that “The garment models provided relate specific design points of the garment to specific body regions in terms of explicit 3D relationship rules, enabling garments to be modified holistically, by a constrained 3D warp process, to fit different body shapes/sizes, either in order to generate a range of graded sizes or made-to-measure garments, for the purposes of visualization and/or garment production. The methods described further facilitate the generation of 2D pattern pieces by flattening 3D representations of modified garments using a constrained internal energy minimization process, in a manner that ensures that the resulting pattern pieces can be assembled in substantially the same way as those of the base garment. The methods enable the visualisation and/or production of bespoke or graded garments, and garment design modifications, within an integrated virtual tailoring environment.”  (Gardner: Abstract L.3-19), “In accordance with a second aspect, the present invention provides a method of producing pattern piece information from a three-dimensional representation of a garment, said three-dimensional representation having been formed by modifying data defining an original set of pattern pieces representing an original garment of one size to produce data defining a modified set of pattern pieces representing a modified garment of another size; the method comprising performing an unwrapping operation on the 3D representation of the modified garment, the unwrapping operation comprising (a) defining parameters and constraints of each of the original pattern pieces in the garment, and (b) performing a numerical optimization to determine values of the parameters which minimize the internal energy in each pattern piece in the modified garment within the constraints defined in relation to the original pattern pieces.” (Gardner: c.4 L.34-50) and “Pattern Makers We refer hereafter to those familiar with the traditional 2D Pattern Making process as Pattern Makers, though others familiar with this element (e.g. some designers) can fulfil the role ascribed hereunder to Pattern Makers. Base garment. The term "base garment" means a first instance of a physical garment created conventionally from, for example, a designer drawing.”  (Gardner: c.12 L.13-20).
Therefore, Gardner teaches the amended features of claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SING-WAI WU whose telephone number is (571)270-5850. The examiner can normally be reached 9:00am - 5:30pm (Central Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SING-WAI WU/Primary Examiner, Art Unit 2611